[EXHIBIT 10.3]







SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY (this “Subsidiary Guaranty”), dated as of February 10,
2010, among Med Gen, Inc., a Nevada corporation (the “Company”), and NorthStar
Business & Property Brokers, Inc., a Delaware corporation (a “Subsidiary
Guarantor”), for the benefit of the secured parties signatory hereto and their
respective endorsees, transferees and assigns (individually a “Secured Party”
and collectively, the “Secured Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Company and the Secured Parties (the “Purchase Agreement”), Company has
agreed to issue to the Secured Parties and the Secured Parties have agreed to
purchase from Company certain of Company’s 12% Callable Secured Convertible
Notes, due three years from the date of issue (the “Notes”), which are
convertible into shares of Company’s Common Stock, par value $.001 per share
(the “Common Stock”); and

WHEREAS, the Company and the Subsidiary Guarantor have been, and are now,
engaged in the business of business brokerage and establishing franchise
offices.  In the past, as now, the Company has provided financing for the
Subsidiary Guarantor, and the Subsidiary Guarantor has relied upon the Company
to provide such financing.  In addition, it is anticipated that, if the
Subsidiary Guarantor execute and deliver this Subsidiary Guaranty, the Company
will continue to provide such financing to the Subsidiary Guarantor, and that
the proceeds of the Purchase Agreement and Notes will be used, in part, for the
general working capital purposes of the Subsidiary Guarantor; and

WHEREAS, the Subsidiary Guarantor constitutes all of the subsidiaries of the
Company and it is in the best interest of the Subsidiary Guarantor as the
subsidiary of the Company and the indirect beneficiaries of the Purchase
Agreement and Notes, that the Secured Parties enter into the Purchase Agreement
and purchase the Notes to the Company; and

WHEREAS, as a material inducement to the Secured Parties to enter into the
Purchase Agreement and Notes, the Secured Parties have required and the
Subsidiary Guarantor have agreed to unconditionally guarantee the timely and
full satisfaction of all obligations of the Company, whether matured or
unmatured, now or hereafter existing or created and becoming due and payable
(the “Obligations”) to the Secured Parties, their successors, endorsees,
transferees or assigns under the Transaction Documents (as defined in the
Purchase Agreement); and

WHEREAS, in light of the foregoing, each Subsidiary Guarantor expects to derive
substantial benefit from the Purchase Agreement and sale of the Notes and the
transactions contemplated thereby and, in furtherance thereof, has agreed to
execute and deliver this Subsidiary Guaranty.





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the parties hereby agree as follows:

1.

Guaranty.  The Subsidiary Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantee to the Secured Parties, their
successors, endorsees, transferees and assigns the due and punctual performance
and payment of the Obligations owing to the Secured Parties, their successors,
endorsees, transferees or assigns when due, all at the time and place and in the
amount and manner prescribed in, and otherwise in accordance with, the
Transaction Documents, regardless of any defense or set-off counterclaim which
the Company or any other person may have or assert, and regardless of whether or
not the Secured Parties or anyone on behalf of the Secured Parties shall have
instituted any suit, action or proceeding or exhausted its remedies or taken any
steps to enforce any rights against the Company or any other person to compel
any such performance or observance or to collect all or part of any such amount,
either pursuant to the provisions of the Transaction Documents or at law or in
equity, and regardless of any other condition or contingency.  

2.

Waiver of Demand.  The Subsidiary Guarantor hereby unconditionally:  (i) waives
any requirement that the Secured Parties, in the event of a breach in any
material respect by the Company of any of its representations or warranties in
the Transaction Documents, first make demand upon, or seek to enforce remedies
against, the Company or any other person before demanding payment of enforcement
hereunder; (ii) covenants that this Subsidiary Guaranty will not be discharged
except by complete performance of all the Obligations; (iii) agrees that this
Subsidiary Guaranty shall remain in full force and effect without regard to, and
shall not be affected or impaired, without limitation, by, any invalidity,
irregularity or unenforceability in whole or in part of the Transaction
Documents or any limitation on the liability of the Company thereunder, or any
limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever; and (iv) waives
diligence, presentment and protest with respect to, and notice of default in the
performance or payment of any Obligation by the Company under or in connection
with the Transaction Documents.

3.

Absolute Obligation.  Each Subsidiary Guarantor acknowledges and agrees that (i)
no Secured Party has made any representation or warranty to such Subsidiary
Guarantor with respect to the Company, any of its subsidiaries, any Transaction
Documents or any agreement, instrument or document executed or delivered in
connection therewith, or any other matter whatsoever, and (ii) such Subsidiary
Guarantor shall be liable hereunder, and such liability shall not be affected or
impaired, irrespective of (A) the validity or enforceability of any Transaction
Documents, or any agreement, instrument or document executed or delivered in
connection therewith, or the collectability of any of the Obligations, (B) the
preference or priority ranking with respect to any of the Obligations, (C) the
existence, validity, enforceability or perfection of any security interest or
collateral security under any Transaction Documents, or the release, exchange,
substitution or loss or impairment of any such security interest or collateral
security, (D) any failure, delay, neglect or omission by any Secured Party to
realize upon or protect any direct or indirect collateral security,
indebtedness, liability or obligation, any Transaction Documents, or any
agreement, instrument or document executed or delivered in connection therewith,
or any of the Obligations, (E) the existence or exercise of any right of set-off
by any Secured Party, (F) the existence, validity or enforceability of any other
guaranty





--------------------------------------------------------------------------------

with respect to any of the Obligations, the liability of any other person in
respect of any of the Obligations, or the release of any such person or any
other guarantor of any of the Obligations, (G) any act or omission of any
Secured Party in connection with the administration of any Transaction Documents
or any of the Obligations, (H) the bankruptcy, insolvency, reorganization or
receivership of, or any other proceeding for the relief of debtors commenced by
or against, any person, (I) the disaffirmance or rejection, or the purported
disaffirmance or purported rejection, of any of the Obligations, any Transaction
Documents, or any agreement, instrument or document executed or delivered in
connection therewith, in any bankruptcy, insolvency, reorganization or
receivership, or any other proceeding for the relief of debtor, relating to any
person, (J) any law, regulation or decree now or hereafter in effect which might
in any manner affect any of the terms or provisions of any Transaction
Documents, or any agreement, instrument or document executed or delivered in
connection therewith or any of the Obligations, or which might cause or permit
to be invoked any alteration in the time, amount, manner or payment or
performance of any of the Company's obligations and liabilities (including the
Obligations), (K) the merger or consolidation of the Company into or with any
person, (L) the sale by the Company of all or any part of its assets, (M) the
fact that at any time and from time to time none of the Obligations may be
outstanding or owing to any Secured Party, (N) any amendment or modification of,
or supplement to, any Transaction Documents, or (O) any other reason or
circumstance which might otherwise constitute a defense available to or a
discharge of the Company in respect of its obligations or liabilities (including
the Obligations) or of such Subsidiary Guarantor in respect of any of the
Obligations (other than by the performance in full thereof).

4.

Release.  The obligations, covenants, agreements and duties of the Subsidiary
Guarantor hereunder shall not be released, affected or impaired by any
assignment or transfer, in whole or in part, of the Transaction Documents or any
Obligation, although made without notice to or the consent of the Subsidiary
Guarantor, or any waiver by the Secured Parties, or by any other person, of the
performance or observance by the Company or the Subsidiary Guarantor of any of
the agreements, covenants, terms or conditions contained in the Transaction
Documents, or any indulgence in or the extension of the time or renewal thereof,
or the modification or amendment (whether material or otherwise), or the
voluntary or involuntary liquidation, sale or other disposition of all or any
portion of the stock or assets of the Company or the Subsidiary Guarantor, or
any receivership, insolvency, bankruptcy, reorganization, or other similar
proceedings, affecting the Company or the Subsidiary Guarantor or any assets of
the Company or the Subsidiary Guarantor, or the release of any proper from any
security for any Obligation, or the impairment of any such property or security,
or the release or discharge of the Company or the Subsidiary Guarantor from the
performance or observance of any agreement, covenant, term or condition
contained in or arising out of the Transaction Documents by operation of law, or
the merger or consolidation of the Company, or any other cause, whether similar
or dissimilar to the foregoing.

5.

Subrogation.

(a)

Unless and until complete performance of all the Obligations, the Subsidiary
Guarantor shall not be entitled to exercise any right of subrogation to any of
the rights of the Secured Parties against the Company or any collateral security
or guaranty held by the Secured Parties for the payment or performance of the
Obligations, nor shall the Subsidiary





--------------------------------------------------------------------------------

Guarantor seek any reimbursement from the Company in respect of payments made by
the Subsidiary Guarantor hereunder.

(b)

In the extent that the Subsidiary Guarantor shall become obligated to perform or
pay any sums hereunder, or in the event that for any reason the Company is now
or shall hereafter become indebted to the Subsidiary Guarantor, the amount of
such sum shall at all times be subordinate as to lien, time of payment and in
all other respects, to the amounts owing to the Secured Parties under the
Transaction Documents and the Subsidiary Guarantor shall not enforce or receive
payment thereof until all Obligations due to the Secured Parties under the
Transaction have been performed or paid.  Nothing herein contained is intended
or shall be construed to give to the Subsidiary Guarantor any right of
subrogation in or under the Transaction Documents, or any right to participate
in any way therein, or in any right, title or interest in the assets of the
Secured Parties.

6.

Application of Proceeds; Release.  The proceeds of any sale or enforcement of or
against all or any part of the cash or collateral at the time held by the
Secured Parties hereunder, shall be applied by the Secured Parties first to the
payment of the reasonable costs of any such sale or enforcement, then to the
payment of the principal amount or stated valued (as applicable) of, and
interest or dividends (as applicable) and any other payments due in respect of,
the Obligations.  The remainder, if any, shall be paid to the Subsidiary
Guarantor.  As used in this Subsidiary Guaranty, “proceeds” shall mean cash,
securities and other property realized in respect of.

7.

Representations and Warranties.

(a)

The Subsidiary Guarantor hereby represents and warrants to the Secured Parties
that:

(i)

this Subsidiary Guaranty constitutes a legal, valid and binding obligation of
the Subsidiary Guarantor, enforceable in accordance with its terms.

(ii)

the execution, delivery and performance of this Subsidiary Guaranty and other
instruments contemplated herein will not violate any provision of any order or
decree of any court or governmental instrumentality or of any mortgage,
indenture, contract or other agreement to which the Subsidiary Guarantor is a
party or by which the Subsidiary Guarantor may be bound, and will not result in
the creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of the Subsidiary Guarantors’ properties pursuant to the
provisions of such mortgage, indenture, contract or other agreement.

(iii)

all representations and warranties relating to it contained in the Purchase
Agreement are true and correct.





--------------------------------------------------------------------------------

(b)

The Company represents and warrants to the Secured Parties that it has no
knowledge that any of the representations or warranties of the Subsidiary
Guarantor herein are incorrect or false in any material respect.

8.

No Waiver; No Election of Remedies.  No failure on the part of the Secured
Parties to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by the Secured Parties of any right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
 The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law.  In addition, the exercise of any right or remedy of
the Secured Parties at law or equity or under this Subsidiary Guaranty or any of
the documents shall not be deemed to be an election of Pledgee’s rights or
remedies under such documents or at law or equity.

9.

Termination.  This Subsidiary Guaranty shall terminate on the date on which all
Obligations have been performed, satisfied, paid or discharged in full.

10.

Further Assurances.  The parties hereto agree that, from time to time upon the
written request of any party hereto, they will execute and deliver such further
documents and do such other acts and things as such party may reasonably request
in order fully to effect the purposes of this Subsidiary Guaranty.  

11.

Miscellaneous.

(a)

Payment of Fees.  The Subsidiary Guarantor and the Company jointly and severally
agree to pay all costs including all reasonable attorneys’ fees and
disbursements incurred by the Secured Parties in enforcing this Subsidiary
Guaranty in accordance with its terms.

(b)

Modification.  This Subsidiary Guaranty contains the entire understanding
between the parties with respect to the subject matter hereof and specifically
incorporates all prior oral and written agreements relating to the subject
matter hereof.  No portion or provision of this Subsidiary Guaranty may be
changed, modified, amended, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.

(c)

Notice.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 6:30 p.m. (New York City time) on a Business
Day (as defined in the Purchase Agreement), (ii) the Business Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile telephone number specified in this Subsidiary Guaranty later than
6:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date, (iii) the Business Day following the date of mailing,
if sent by nationally recognized overnight courier services, or (iv) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as follows:





--------------------------------------------------------------------------------

If to the Company:

Med Gen, Inc.

9 Fowler Lane

Mt. Sinai, NY 11766

Attention: Chief Executive Officer

Telephone: [

]

Facsimile:  [

]

With copies to:

Lorin R. Streim, Esq.

Attorney at Law

6 Butler Court

Centereach NY, 11720

Telephone:

631-748-4573

Facsimile:

631-736-2328




If to the Subsidiary Guarantors:

NorthStar Business & Property Brokers Inc.

9 Fowler Lane

Mt. Sinai, NY 11766

Attention: Chief Executive Officer

Telephone: [

]

Facsimile:  [

]

With copies to:

Lorin R. Streim, Esq.

Attorney at Law

6 Butler Court

Centereach NY, 11720

Telephone:

631-748-4573

Facsimile:

631-736-2328




If to the Secured Party:

AJW Partners, LLC

AJW Partners II, LLC
AJW Master Fund, Ltd.

AJW Master Fund II, Ltd.
New Millennium Capital Partners III, LLC
1044 Northern Boulevard
Suite 305
Roslyn, New York 11576

With copies to:

Yoel Goldfeder

1044 Northern Boulevard, Suite 305

Roslyn, NY 11576

Facsimile:  (516) 739-7115




(d)

Invalidity.  If any part of this Subsidiary Guaranty is contrary to, prohibited
by, or deemed invalid under applicable laws or regulations, such provision shall
be





--------------------------------------------------------------------------------

inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

(e)

Benefit of Agreement.  This Subsidiary Guaranty shall be binding upon and inure
to the parties hereto and their respective successors and assigns.

(f)

Mutual Agreement.  This Subsidiary Guaranty embodies the arm’s length
negotiation and mutual agreement between the parties hereto and shall not be
construed against either party as having been drafted by it.

(g)

New York Law to Govern.  This Subsidiary Guaranty shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to the principals of conflicts of law thereof.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
Federal courts sitting in the city of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court or that
such suit, action or proceeding is improper.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Pledge
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.




COMPANY




MED GEN, INC.










Raymond Barton

Chairman and Chief Executive Officer





SUBSIDIARY GUARANTOR:







NORTHSTAR BUSINESS & PROPERTY BROKERS INC.







  

Raymond Barton

Chairman and Chief Executive Officer














--------------------------------------------------------------------------------

SECURED PARTIES:




AJW PARTNERS, LLC
By: SMS Group, LLC







By:  _____________________________________
Corey S. Ribotsky
Manager







AJW PARTNERS II, LLC
By: SMS Group, LLC







By:  _____________________________________
Corey S. Ribotsky
Manager







AJW MASTER FUND, LTD.
By:  First Street Manager II, LLC







By:  _____________________________________
Corey S. Ribotsky
Manager





AJW MASTER FUND II, LTD.
By:  First Street Manager II, LLC







By:  _____________________________________
Corey S. Ribotsky
Manager







NEW MILLENNIUM CAPITAL PARTNERS III, LLC

By:  First Street Manager II, LLC










By:  _____________________________________
Corey S. Ribotsky
Manager



